MEMORANDUM **
Felix Santiago Lemus-Rodriguez appeals from the 41-month sentence imposed following his guilty-plea conviction for reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Lemus-Rodriguez contends that the district court committed procedural error by: (1) relying on a clearly erroneous fact; (2) *679failing to explain adequately its reasons for rejecting his arguments; and (3) failing to explain adequately the reasons for and the extent of variance from the guidelines range.
Lemus-Rodriguez has not demonstrated that the alleged factual error by the district court affected his substantial rights. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008). LemusRodriguez’s other contentions of procedural error are belied by the record. It is clear the district court considered LemusRodriguez’s sentencing arguments. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008).
Finally, in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors, the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.